SPAETH, President Judge,
concurring and dissenting:
I am unable to join in the majority’s conclusion that the trial court properly required appellant to post a bond of $500,000. I should therefore vacate that requirement and remand the case to the trial court for further proceedings.
Preliminarily, I note that while in most respects I agree with the majority’s opinion, I should limit the majority’s conclusion that the trial court came close enough to complying with the five-step procedure set forth in Commonwealth ex rel. Magaziner v. Magaziner, 434 Pa. 1, 253 A.2d 263 (1969), see Rouse Philadelphia, Inc. v. Ad Hoc '78, 274 Pa.Super. 54, 417 A.2d 1248 (1978), cert. denied, 449 U.S. 1004, 101 S.Ct. 545, 66 L.Ed.2d 301 (1980), to cases such as this one, in which the contempt proceedings involve the failure to comply with an injunction. I express no view on whether a court could properly omit any of the five steps in a different type of case.
With respect to whether the trial court properly required appellant to post a bond of $500,000: Appellant argues that the record does not support the imposition of a bond in that amount. I agree. Fines may be imposed in á civil contempt proceeding to compensate the petitioner for damages suffered due to the respondent’s noncompliance with the court’s order. See United States v. United Mine Workers of America, 330 U.S. 258, 304, 67 S.Ct. 677, 701, 91 L.Ed. 884 (1947). In this case the court imposed, as compensatory fines, sheriff’s fees, attorney’s fees, and a $500,000 bond. The proper amount of compensatory fines is governed by the actual loss suffered by the petitioner and not by the *399respondent’s ability to pay. Id. at 304, 67 S.Ct. at 701. Therefore, the court’s failure to inquire into appellant’s ability to pay did not invalidate a compensatory fine. Moreover, the record supports the court's conclusion that appellant’s violation of the injunction caused appellee to incur sheriff’s fees and attorney’s fees. The record also supports the court’s conclusion that appellant’s violation of the injunction caused appellee additional damages. The court therefore properly required appellant to post a bond to compensate appellee for any future damages. See Capital Bakers, Inc. v. Local Union No. 464 of the Bakery and Confectionary Workers Int’l Union, 281 Pa.Super. 384, 422 A.2d 521 (1980). However, the record does not support the conclusion that a bond in the amount of $500,000 was required in order to compensate appellee for future damages. The only evidence that appellees introduced regarding the amount of damages suffered related to the sheriff’s fees incurred. While there was extensive evidence to support a conclusion that appellant’s violations of the injunction caused additional damages to appellee, there was no evidence regarding the amount of those damages. Indeed, in its proposed orders appellee requested a bond of only $50,-000 to compensate it for any future damages. I find no support in the record for imposition of a bond of $500,000.1
The trial court’s order should be vacated in so far as it required appellant to post a bond of $500,000, and the case should be remanded for further proceedings.2

. This is not to say that there must always be specific evidence as to the amount of actual damages in order to support the imposition of a bond. The trial court certainly may use its common sense in evaluating the evidence regarding the damage done, and impose a bond that reasonably corresponds to that evaluation. Here, however, while the damage done was extensive, nothing indicates that it approached the amount of the bond imposed, and the trial court did not explain why it imposed a bond in an amount ten times as large as that requested by appellee.


. It may be that on remand the trial court would determine that this issue is now moot. The record before us does not reveal whether or not appellant has complied with the court’s order. If it were to appear on remand that appellant had not yet posted the bond, but that the dispute between the parties had ended, then there would be no basis *400for further proceedings. Similarly, further proceedings would not be warranted if it were to appear on remand that appellant had complied with the court’s order and had already posted the bond. Cf. Easton Theatres, Inc. v. Wells Fargo Land & Mortgage Co., Inc., 498 Pa. 557, 449 A.2d 1372 (1982) (appeal dismissed as moot where record revealed that appellant complied with injunction rather than seeking to have order stayed and not complying with injunction pending appeal).